Citation Nr: 1716187	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  13-31 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the hands, legs and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from October 1963 to October 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office/Agency of Original Jurisdiction (RO/AOJ).  

In April 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.  

This matter was previously before the Board and remanded in June 2015 (when the Board also dismissed the matter of service connection for a spinal disability because the Veteran had withdrawn the claim on the record at the April 2015 hearing and denied the claims of service connection for bilateral hearing loss and a disability manifested by vertigo with a loss of sense of balance).  

In October 2016, the Board sought a Veterans Health Administration (VHA) advisory medical opinion in this matter.  Although the opinion is undated, the Veteran was provided a copy of the opinion as an attachment to the January 2017 notice that such opinion had been received.  

As noted in the June 2015 Board remand, the matter of service connection for tinnitus was raised at the April 2015 hearing and VA Form 21-8940, Veteran's Application for Total Disability Due to Individual Unemployability (TDIU), was received in March 2014.  As these claims had not been adjudicated by the AOJ, they were referred to the AOJ for appropriate action.  Review of the records shows that a November 2015 rating decision granted entitlement to TDIU.  Although the matter of entitlement to TDIU is resolved, the matter of service connection for tinnitus remains unadjudicated.  The appellant is advised that if he still desires to file a claim for tinnitus, it must be on a specific form.  This matter is therefore again referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not shown to have early onset peripheral neuropathy; his peripheral neuropathy of the hands, legs and feet became manifest many years after his active service, and the preponderance of the evidence is against a finding that it is related to his service, to include as due to his exposure to herbicides/Agent Orange therein.


CONCLUSION OF LAW

Service connection for peripheral neuropathy of the hands, legs and feet, to include as due to herbicide exposure, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307(a), 3.309(e) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

With respect to the matter decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Legal Criteria, Factual Background, and Analysis

Initially, it is noted that the Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

The Veteran generally maintains that he has peripheral neuropathy of the hands, legs and feet which is related to his active duty service.  He has speculated that his neuropathy may be due to Agent Orange exposure while in Vietnam.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA regulations provide that certain disorders, including early-onset peripheral neuropathy, associated with in-service herbicide agent exposure, may be presumed service connected.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with an enumerated disease who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  For a disease not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Effective September 6, 2013, the provisions of 38 C.F.R. § 3.309 were revised to replace the term "acute and subacute" peripheral neuropathy with "early-onset" peripheral neuropathy and by removing the note stating that the term "acute and subacute peripheral neuropathy" meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  See 78 Fed. Reg. 54,763 (Sept. 6, 2013).  It was further noted that the amendment clarifies that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  However, it was noted that it does not change the requirement that peripheral neuropathy must have become manifest to a degree of ten percent or more within one year after a Veteran's last in-service exposure in order to qualify for the presumption of service connection.  A September 29, 2010, National Academy of Sciences report, Veterans and Agent Orange: Update 2010, was noted to have found that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which was defined as having its onset more than one year after exposure.

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. 

The Veteran seeks service connection for peripheral neuropathy of the hands, legs and feet based on exposure to Agent Orange in service.  The service department has verified that he served in the Republic of Vietnam from March to October 1965, thus his exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116.

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis of peripheral neuropathy of an extremity.  On July 1965 service separation examination, the Veteran was clinically normal on neurologic evaluation and evaluation of the upper and lower extremities.  In an associated report of medical history, in pertinent part, he reported a history of leg cramps and denied having or having ever had neuritis.

Postservice, VA and private treatment records note the Veteran's complaints of numbness, burning and tingling in both upper and lower extremities.  A September 2005 private treatment report notes that the Veteran complained of gait imbalance and numbness and tingling in his hand which "has been going on for years."  Notably, a February 2006 private treatment report notes that "[t]he numbness in the hands probably is related to carpal tunnel syndrome."

A March 2010 VA treatment report notes that the Veteran "would like to be checked for agent orange, states he is having burning in his feet and trouble with his hands numbness."  A January 2011 report of VA neurology consultation shows that the Veteran complained of numbness of the hands and pain in the feet since 2007.  A June 2014 VA treatment report notes that the Veteran reported "autonomic peripheral neuropathy of unknown etiology since 20 years, which is getting worse slowly."  VA treatment records show assessment and treatment for peripheral neuropathy.  

During his April 2015 Board hearing, the Veteran recalled that he initially noticed his neuropathy symptoms "within a couple years after service."  

As for the Veteran's reports of when his neuropathy symptoms began, because of the inconsistencies between his reports, the Board must conclude that the Veteran's history regarding when his neuropathy symptoms began is not credible.  Although his September 2005 treatment record noted his remark that his complaints had been going on for "years," such a description is too vague to determine a date of onset.  Further, the 2005 record is inconsistent with his 2011 report that his symptoms began in 2007.  Both records are inconsistent with his report in 2014 that he had first experienced symptoms 20 years ago (in approximately 1994), still almost 3 decades after service.  Finally, he testified at his hearing that he had first experienced symptoms within a couple of years of service (in the mid to late 1960s).  Given the inconsistencies in his recollection, the Board must conclude that the Veteran's history regarding when his neuropathy symptoms began is not credible.

In making such a finding, the Board does not intend to infer a negative motivation on the part of the Veteran.  Rather, the Veteran may simply be mistaken in his recollections due to the fallibility of human memory for events that occurred decades earlier.  This is consistent with the law's view of memory in general.  See generally, Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).  

In October 2016, the Board sought an advisory medical opinion from VHA to determine the etiology of the Veteran's peripheral neuropathy.  Based on a review of the Veteran's medical history, including his service treatment records, and the pertinent medical literature, the consulting physician concluded, first, that the Veteran's peripheral neuropathy did not have its onset in service or by October 1966 (within a year of his last in-service herbicide exposure).  The examiner noted the Veteran's July 1965 complaints of leg cramps in service and found that they were likely not due to peripheral neuropathy.  The examiner explained that the Veteran "likely had exercise-associated muscle cramps, which are quite prevalent in athletic populations."  The consulting physician also explained that the Veteran "did not report any other typical small-fiber neuropathy symptoms until 2007, when he began having mild burning pain" and he "also did not report continued leg cramps after leaving the military.  The delay of 42 years for another symptom of neuropathy to begin thus makes peripheral neuropathy highly unlikely to be the underlying cause of his leg cramps while in the service."  

Second, the consulting physician concluded that it is "unlikely that the Veteran's peripheral neuropathy is related to his active service."  The examiner noted that the Veteran's March 2012 EMG/NCS (electro myography/nerve conduction studies) "showed no electrodiagnostic evidence of peripheral neuropathy but could not rule out small-fiber neuropathy."  The opinion provider explained that small-fiber neuropathy "can be due to multiple causes, including pre-diabetes condition (oral glucose intolerance), hypothyroidism, hyperlipidemia, statin and anti-retroviral therapy, immune-mediated and connective tissue disorders, infections, paraneoplastic syndromes and genetic diseases.  Notably, VA treatment records show that the Veteran does not have a diagnosis of diabetes.  

Finally, the consulting physician concluded that "it is unlikely that the Veteran's peripheral neuropathy is related to his exposure to Agent Orange."  The examiner explained:

In the publication, Veteran Agent Orange: Update 2014, the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides (Tenth Biennial Update) concluded that there is 'limited or suggestive evidence of an association between exposure to the chemicals of interest and early-onset peripheral neuropathy.'  

Organophosphate-induced delayed polyneuropathy rarely results from exposure to certain organophosphorus esters (Lotti and Moretto 2005).  Axonal loss occurs one to four weeks after exposure to organophosphates.  They typical symptoms of organophosphate-induced delayed polyneuropathy include painful cramps, numbness, tingling, and burning pain followed by progressive weakness.  Examination typically shows bilateral foot drop.  If severe enough, quadriplegia with wrist drop and foot drop may occur.  The [Veteran] reported no neurological signs or symptoms other than leg cramps when he was discharged from the military.  Thus, his poloyneuropathy is likely not related to organophosphate exposure during his time in active service if the chemical were organophosphates.

...

Taken together with these studies, the [Veteran's] history of onset of neuropathic pain 42 years after his alleged exposure to chemical agents makes a causal relationship between his polyneuropathy and chemical agents spread during his military training highly unlikely.  

The Veteran asserts that the peripheral neuropathy of his hands, legs and feet is causally related to his exposure to Agent Orange in service.  Although by virtue of his service in Vietnam he is presumed to have been exposed to herbicides, he is not shown to have the specific type of peripheral neuropathy which is listed among the diseases enumerated under 38 C.F.R. § 3.309(e).  As shown by the record (and noted in the VHA medical advisory opinion), the clinical evidence does not show a diagnosis of early onset peripheral neuropathy; the Veteran's current neuropathy was not manifested within a year following his last exposure to Agent Orange in service.  Consequently, service connection for peripheral neuropathy of the Veteran's hands, legs and feet on a presumptive basis, under 38 U.S.C.A. § 1116, is not warranted. 

Under Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) a claimant who suffers from a disability that is not listed among those for which presumptive service is afforded based on exposure to Agent Orange is not precluded from establishing service connection for such disability as due to Agent Orange exposure with proof of direct causation.  The only medical opinion in the record regarding the etiology of the Veteran's peripheral neuropathy, by the VHA medical expert, indicates that it is "unlikely" that the Veteran's peripheral neuropathy is related to his service.  The examiner explained that the Veteran reported leg cramps on service separation in July 1965, did not report another neuropathy symptom to a clinician until 42 years later, and that a review of medical literature and the Veteran's onset of neuropathic pain 42 years after service, including his exposure to chemical agents, makes a causal relationship between his polyneuropathy and service, including chemical agents spread during his military training, highly unlikely.  The VHA medical advisory opinion was provided by a medical professional competent to offer the opinion, and it is probative evidence in the matter.  In the absence of competent evidence to the contrary, the Board finds it persuasive.

The Board acknowledges the Veteran's belief that his peripheral neuropathy may be related to exposure to Agent Orange.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claim seeking service connection for peripheral neuropathy of the hands, legs and feet.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for peripheral neuropathy of the hands, legs and feet is denied.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


